

115 HRES 245 IH: Expressing support for designation of April 23 as “Barbara Johns Day” to highlight the important role Ms. Barbara Rose Johns (Powell) played in the Civil Rights Movement, in Brown v. Board of Education and the desegregation of schools, and her role in the history of the United States and the lives of United States citizens.
U.S. House of Representatives
2017-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 245IN THE HOUSE OF REPRESENTATIVESApril 3, 2017Mr. Garrett (for himself, Mr. Scott of Virginia, Mr. Brat, and Mr. Taylor) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for designation of April 23 as Barbara Johns Day to highlight the important role Ms. Barbara Rose Johns (Powell) played in the Civil Rights
			 Movement, in Brown v. Board of Education and the desegregation of schools,
			 and her role in the history of the United States and the lives of United
			 States citizens.
	
 Whereas on April 23, 1951, at the age of 16, Johns led a student strike for equal education at R.R. Moton High School in Prince Edward, Virginia;
 Whereas after securing legal support from the NAACP, these Moton students filed suit in Davis v. Prince Edward County, the largest and only student initiated case consolidated into Brown v. Board of Education, the landmark 1954 United States Supreme Court decision declaring segregation and the separate but equal principle in public schools to be unconstitutional; and
 Whereas April 23 would be an appropriate date to designate as Barbara Johns Day: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of Barbara Johns Day to highlight the important role Ms. Johns played in the lives of United States citizens; (2)requests that the President issue a proclamation calling upon the people of the United States to observe Barbara Johns Day with appropriate ceremonies and activities; and
 (3)encourages the people of the United States to consider the role and impact of Ms. Johns in the Civil Rights Movement and the role students have had in American history.
			